Citation Nr: 1107918	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-49 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than October 15, 2009, 
for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2010 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which, in pertinent part, granted entitlement to service 
connection for bilateral hearing loss, with a 20 percent 
disability rating assigned, effective October 15, 2009.  

The Veteran provided testimony before the undersigned at the RO 
in January 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1966 rating decision, the Veteran was denied 
entitlement to service connection for left ear hearing loss.  He 
was informed of this decision in a June 1966 letter, but did not 
appeal and the decision became final.  

2.  He was denied entitlement to service connection for hearing 
loss in May 1993, at which point he was informed of his appellate 
rights, but did not appeal and the decision became final.   

3.  A petition to reopen the claim for service connection for 
hearing loss was received on October 15, 2009, and there is no 
evidence of an unadjudicated formal or informal claim for 
entitlement to service connection for hearing loss prior to this 
date.   



CONCLUSIONS OF LAW

The criteria for an effective date earlier than October 15, 2009, 
for the grant of service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(c) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.400, 20.200, 20.201 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The appeal for an earlier effective date for the grant of service 
connection for hearing loss arises from the Veteran's 
disagreement with the effective date assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  There is no reported 
relevant evidence that remains outstanding, nor is there any 
indication of the need for additional examinations or opinions.  
Further assistance is unlikely to assist the Veteran in 
substantiating entitlement to earlier effective dates. 

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A.  
§ 5101(a); 38 C.F.R. § 3.151(a).

The RO denied the Veteran's initial claim for service connection 
for hearing loss in a May 1966 rating decision.  The Veteran 
filed a new petition to reopen the claim for service connection 
for hearing loss in January 1993.  In May 1993, the Veteran was 
informed again of the May 1966 decision and the June 1966 notice 
letter, and was informed that that the one-year appellate period 
had passed.  The May 1993 letter explained how the Veteran could 
appeal this decision and what type of evidence must be submitted.  
Inasmuch as the Veteran was properly notified of the May 1966 and 
May 1993 decisions and he did not submit a notice of disagreement 
(NOD) within one year, the decisions are final and binding.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201.  

The current effective date of the grant of service connection for 
the Veteran's hearing loss is October 15, 2009, the date the 
Veteran's petition to reopen the claim for service connection for 
hearing loss was received.  

During the January 2011 hearing, the Veteran testified that he 
did not receive the June 1966 or May 1963 notice letters.  There 
is a presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(VA need only mail notice to the last address of record for the 
presumption to attach);  see also Butler v. Principi, 244 F.3d 
1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] 
doctrine thus allows courts to presume that what appears regular 
is regular, the burden shifting to the attacker to show the 
contrary.").  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Statements made by the Veteran are not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Jones v. West,  
12 Vet. App. 98 (1999), Mindenhall v. Brown; Ashley v. Brown, 2 
Vet. App. 62, 64 (1992).

The Veteran's statements that he did not receive VA notification 
letters and attachments are not sufficient to rebut the 
presumption of regularity in the administrative process.  The 
record shows that appropriate notification letters were sent to 
the Veteran at his last known address of record.  The letters 
were not returned by the United States Postal Service.  

The Veteran testified that he remained at this address for over 
fifty years.  Notice of the 1966 and 1993 decisions was sent to 
that address.  The Veteran's representative stated at the hearing 
that there was some confusion about the location of the town in 
the Veteran's address in the mid-1950's after it split from an 
adjoining town, but this confusion could not have been relevant 
to the 1993 notice.  The presumption of regularity is not 
rebutted, and the Board must presume that the Veteran was 
properly and promptly notified of the RO's finding that service 
connection for hearing loss had been denied in 1966 and that the 
claim to reopen was denied in May 1993.  

The Veteran never submitted any unadjudicated formal petition to 
reopen the claim for service connection for hearing loss within 
one year of the June 1966 notice letter, prior to the January 
1993 claim to reopen, subsequent to the May 1993 notice letter 
and prior to October 15, 2009, nor is there any prior 
communication in the record that could be considered an informal 
claim for VA compensation for the same.  Thus, October 15, 1999, 
is the earliest possible effective date.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that 
there is simply no basis upon which to justify granting an 
effective date earlier than October 15, 2009, and the claim for 
earlier effective date for the grant of service connection for 
hearing loss must be denied.  


ORDER

Entitlement to an effective date earlier than October 15, 2009, 
for the grant of service connection for bilateral hearing loss is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


